 Case 2:20-cv-00108-JRG Document 43 Filed 10/21/20 Page 1 of 2 PageID #: 764




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

SOVEREIGN PEAK VENTURES, LLC,                       §
                                                    §   CIVIL ACTION NO. 2:20-CV-00107-JRG
                 Plaintiff,                         §   (LEAD CASE)
                                                    §
v.                                                  §   CIVIL ACTION NO. 2:20-CV-00108-JRG
                                                    §   (MEMBER CASE)
LG ELECTRONICS, INC., LG                            §
ELECTRONICS USA, INC.,                              §   CIVIL ACTION NO. 2:20-CV-00109-JRG
                                                    §   (MEMBER CASE)
                 Defendants.                        §

                                              ORDER

         The Court consolidated the above-captioned matters into the Lead Case for pretrial

purposes on October 15, 2020. (See Dkt. No. 40). At that time, several motions were pending

before the Court in each of the consolidated cases relating to such procedural matters as Docket

Control Orders, Discovery Orders, and Protective Orders (the “Procedural Motions”). (-107 case,

Dkt. Nos. 32, 33, 35, 36, 37); (-108 case, Dkt. Nos. 34, 35, 37, 38, 39); (-109 case, Dkt. Nos. 38,

39, 42, 43, 44). In view of the subsequent consolidation, the Court is of the opinion that the Parties

should resubmit those Procedural Motions to appropriately reflect the consolidated nature of these

cases.

         Accordingly, the Procedural Motions (-107 case, Dkt. Nos. 32, 33, 35, 36, 37); (-108 case,

Dkt. Nos. 34, 35, 37, 38, 39); (-109 case, Dkt. Nos. 38, 39, 42, 43, 44) are DENIED WITHOUT

PREJUDICE to refiling of the same in the Lead Case, which shall occur within fourteen (14)

days of the issuance of this Order.
Case 2:20-cv-00108-JRG Document 43 Filed 10/21/20 Page 2 of 2 PageID #: 765




  So ORDERED and SIGNED this 21st day of October, 2020.




                                           ____________________________________
                                           RODNEY GILSTRAP
                                           UNITED STATES DISTRICT JUDGE




                                      2
